Earl Warren: Ernesto A. Miranda, Petitioner, versus Arizona. Mr. Nedrud.
Duane R. Nedrud: Mr. Chief Justice, may it please the Court. My name is Duane Nedrud, I'm counsel for the amicus, National District Attorneys Association. My co-counsel is Ms. Oberto. I thought that her presence might show that prosecuting attorneys are not all bad or she wouldn't be working for us in the full time basis. I may use some words of one of the justices of this Supreme Court. The Escobedo decision and the Dorado interpretation makes it more necessary than ever that we stop and look where we are going. If we are talking about equality between the rich and the poor, we are thriving for a worthy objective. If we are talking about equality between the policeman and the criminal, we are on dangerous ground. I would remind this Court that we are not talking about the police versus the defendant. We are talking about the people versus the defendant in any -- in the same way that we would not talk about the Army or the Marine Corps versus the Vietcong but we would talk about the United States versus the Vietcong. I have not mentioned in my brief anything about the Fifth or the Sixth Amendment. I concede that this Court can interpret those Amendments in the way that it sees fit. I am willing to agree with the ACLU in their brief in one point where they quote me although they do misquote me when they refer to Malloy and Haynes in substitution for -- on page 26 of their brief instead of Hailey and Payne whom I consider entirely different that in the admonishment in the Dorado interpretation will not affect materially confessions. If this is to be our objective to limit the use of the confession in criminal cases, then you are taking from the police the most important piece of evidence in every case that they bring before a court of justice. Police officers are public servants. They are not attempting to put innocent people to jail. They want to follow the dictates of this Court and they will follow them to the best of their ability but they too are human beings. They do have, however, an experience and knowledge which many of us lack because this is their job in investigation of crime. And we have not, as lawyers, paid attention to their problems. We have seldom bend on to the police station and asked what can we do to assist you in your problems. We are more inclined. And I talk about the prosecuting attorneys and I am not referring to this Court anymore than -- any other lawyer in the United States. In the case, if I may use the present case of Miranda as an example, the defense admits that there is a voluntary confession. He says that we should not allow this confession because he did not have counsel present because we would not have been able to convict him because there was no other evidence except his own voluntary statement that his male organ had penetrated a half an inch, otherwise he would have been acquitted. Is this what we are looking for to acquit Miranda because he did not have counsel? The amicus here as presented data covering thousands of man-hours on the part of the members attempting to show the widespread use of confessions. I am not saying that the widespread use of confessions justifies their use. I am just attempting to present to you through our members the importance of the confession in our criminal administration of justice. I believe that there is something beyond that which we are discussing here. I think that there is a need and I have mentioned this and I pray for it that all public servants, law enforcement officers, prosecuting attorneys, trial courts and members of this Court work together. We are not adversaries. There is a need I think on the part of the people to be able to refer to my policemen, my -- our police, my court and not those cops (Voice Overlap) --
Abe Fortas: Do you think we ought to overrule Escobedo?
Duane R. Nedrud: Sir?
Abe Fortas: Is it your position that we should overrule Escobedo?
Duane R. Nedrud: If I knew what Escobedo meant, I may say so but I do -- I have said in my brief Mr. Justice Fortas that I think that Escobedo should never have been appealed in the facts of the case. I think that this Court rightly reversed the case on the facts.
Abe Fortas: You're not, not urging that we overrule Escobedo.
Duane R. Nedrud: No sir. It's the system -- our system of justice in effect which we need as a matter of change. I do not attempt to say that defense counsel is wrong when they attempt to do the best they can for counsel. This is our system of justice. But I could tell you for example in the State of New York that when a defense counsel is picked by those who are in the profession of criminal -- of crime, if I can use this, that they wonder who is hot for example in winning cases now and they are picked almost like whether -- as if they were race horses because now they are winning. There is nothing so fickle as a criminal defendant. He wants only one thing, he wants to win. Now, if a prosecuting attorney only wants to win then we should not have that prosecuting attorney in office. We should make a change.
Earl Warren: May I ask you this, please, Mr. Nedrud. If you agree on the facts that Escobedo should have been reversed, what would you say as to the man who did not have a lawyer but who said he wanted a lawyer before he talked.
Duane R. Nedrud: If he asked for a lawyer and he does not waive his right to counsel, I think that he should have a lawyer, I think that even the state should have -- I would go so far as to say I think the state should appoint him a lawyer if he asked for a lawyer. I do not think however that we should in effect encourage him to have a lawyer.
Earl Warren: And why do you say we should not encourage him to have a lawyer? Are lawyers a menace?
Duane R. Nedrud: Mr. Chief Justice, a lawyer must in our system of justice, must attempt to free the defendant. This is his job.
Earl Warren: Because it's his professional duty to raise any defenses the man has.
Duane R. Nedrud: Yes sir.
Earl Warren: Do you think in doing that, he is a menace to our administration of justice.
Duane R. Nedrud: I think that he is not a menace at the trial level. He is not a menace per se but he is in doing his duty is going to prevent a confession from being obtained.
Earl Warren: When does he cease being a menace?
Duane R. Nedrud: Mr. Chief Justice, I did not say he was a menace. I --
Earl Warren: Well, you said he did -- he did if he inject himself into it before the trial level.
Duane R. Nedrud: I merely said that he in effect will prevent a confession from being obtained and if this is what we are looking for then we should appoint a counsel even before the arrest stage. Because the moment that a murder takes place, the Government is out looking for the criminal.
Earl Warren: Well, if a lawyer as you say -- he's entitled to a lawyer under the facts of Escobedo and the lawyer is entitled to tell him that he doesn't want him to talk to the police, why would it be a menace for another lawyer whom the defendant didn't wanted to do the same thing?
Duane R. Nedrud: Mr. Chief Justice, I'm not disagreeing with you once -- one iota, I am just saying that if in effect that this is what should be done, if you want to equalize for example the defendant's right against the policeman, naturally he should have counsel if this is what we are striving for.
Earl Warren: Well, suppose we put it on the basis of not equalizing anything or balancing anything but on protecting the constitutional rights of a defendant not to be compelled to convict himself on his own testimony.
Duane R. Nedrud: Mr. Chief Justice, I of course do not interpret the Court to the constitution. This is of course your prerogative sir.
Earl Warren: How do you interpret it?
Duane R. Nedrud: I do not interpret that the defendant is entitled to a lawyer until the trial starts.
Earl Warren: When does that -- until the trial starts?
Duane R. Nedrud: Yes sir.
Earl Warren: And where do you get that authority?
Duane R. Nedrud: As I read the constitution, you asked me my opinion, I said I have no authority to interpret the constitution. I am saying that this is the way I read the constitution.
Earl Warren: Has that been the way this Court has read the constitution as days gone by?
Duane R. Nedrud: I believe so.
William O. Douglas: Well counsel, we know -- everybody knows that if he's -- when a lawyer at the beginning of the trial that the lawyer can't possibly represent him, he needs time to prepare for a trial.
Duane R. Nedrud: Yes sir.
William O. Douglas: So the appointment must be at some point anterior to the trial.
Duane R. Nedrud: Mr. Chief Douglas -- Chief -- Mr. Justice --
William O. Douglas: Our question here is that what point? How far anterior?
Duane R. Nedrud: Mr. Justice Douglas, I am not -- I am not concerned when the lawyers enter the stage and maybe part of their problem is that the prosecuting attorney enters before he should.
William O. Douglas: And we -- and under the procedures in some states as you well know very important rights can be lost prior with the -- many days, many weeks prior to the trial.
Duane R. Nedrud: Mr. Justice Douglas --
William O. Douglas: So, don't we -- we come down to the question as to dealing with the constitution that concededly, I would think we'd say concededly, everyone is entitled to a lawyer at the trial and also at some point anterior to the trial.
Duane R. Nedrud: The question comes I think Mr. Justice Douglas whether or not we are gong to allow the trial court to determine the guilt or innocence or the defense counsel. If the defense counsel comes in at the arrest stage, he will as he should prevent the pros -- or prevent the defendant from confessing to his crime and you will have your convictions. If this is what is wanted, this is what will occur.
Hugo L. Black: I guess there's no doubt is it --
Earl Warren: (Inaudible)
Hugo L. Black: I guess there's no doubt is it that the provision which provides for the protection against giving compelled testimony as a consequence, fewer convictions.
Duane R. Nedrud: Mr. Justice Black, this is true. However, again, I do not -- I am -- we're talking about the voluntary-involuntary rule and I have not questioned this whatsoever. This is a -- I believe a good rule. I have said that Mapp versus Ohio is a good rule. I believe however that there is a point of diminishing returns and at ones -- at some stage the police must be in a position to protect us.
Hugo L. Black: Some stage according to our opinion, he is entitled to a lawyer at some stage and we've said as I recall it, haven't we, that that's at the stage when he needs it.
Duane R. Nedrud: Well, again --
Hugo L. Black: At least the appellee has been detained. What about the point to where a man is seized by government agents and they are, as you say, they are our agents.
Duane R. Nedrud: Yes sir.
Hugo L. Black: They are our officers and there's no antagonism between this. But what about the fact that when they are seized by someone who has power to detain them, keep them away from his friend and their relatives and in seclusion of his desire, can you think of any time when he had need a lawyer more than that at the point of detention?
Duane R. Nedrud: Mr. Justice Black, again, the question is, are we interested in convicting the defendant or are we interested in protecting or acquitting him? This is the point that -- the only point that I can in effect make. If you say that this defendant needs counsel at this time, for example, let me if I may use this illustration. I worked when I was a professor of law which I was prior to taking this position. I worked on the defense project for the American Bar Association and in the questionnaire, there was a statement, when is the ideal time for a counsel to be appointed for the defendant? The question is, when is the ideal time for whom the people or the defendant. Now, if it is for the defendant then it is the earliest possible opportunity. If it is for the people, it should not be until a critical stage if it is White versus Maryland, I agree it should be at the preliminary hearing stage. If it is in the question of arraignment as in Alabama, I agree. If it is a -- at the trial stage and he has lost none of his rights as -- which can be interpreted in one way or another then I say that it should be at the trial stage.
Hugo L. Black: Well, as a prosecutor, I found out over many years the very critical stage when a person taken to a police headquarters, nothing wrong with that, that's part of our Government. Taken to a police headquarters under arrest or under detention, he can't leave unless he wants to -- unless they will let him. Would you call that voluntary for him then to -- for them to have him there in that situation and probe him about his public conviction of a crime? Would you think of that as voluntary?
Duane R. Nedrud: Being voluntary in the police station? No.
Earl Warren: I suppose you'd to say, wouldn't you? It's a question of fact for somebody to decide --
Duane R. Nedrud: Well, I would --
Earl Warren: -- context of the different circumstances that have risen.
Earl Warren: Answer, you may.
Duane R. Nedrud: I would hope Mr. Justice Harlan that this Court has protected as I referred to in my directs and the page by an involuntary rule the totality of circumstances and I hope that this Court will also continue to invoke this rule but not go so far as to prevent the police from protecting us.